Citation Nr: 1138789	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as depression.

2.  Entitlement to an initial compensable rating for sleep apnea prior to May 13, 2008, and a rating higher than 50 percent since.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to February 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied the Veteran's claim for service connection for depression.  However, the RO granted his claim for service connection for sleep apnea and assigned an initial noncompensable (i.e., 0 percent) rating retroactively effective from March 1, 2006, the day following the end of his service when he had returned to life as a civilian.  He filed a notice of disagreement (NOD) in June 2007, in response, not only contesting the denial of his claim for service connection for depression, but also requesting a higher initial rating for his sleep apnea.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" his rating, meaning assign different ratings at different times since the effective date of his award to compensate him for times when his disability may have been more severe than at others).

The RO since has issued another decision in April 2010, during the pendency of the appeal of this claim, increasing the rating for his sleep disorder from 0 to 50 percent, but only retroactively effective as of May 13, 2008, the date of a VA compensation examination, so not all the way back to the day following the conclusion of his service.  He has continued to appeal for an even higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (noting it is presumed the Veteran is seeking the highest possible rating for a disability unless he expressly indicates otherwise).  The appeal of this claim therefore now concerns whether he was entitled to an initial compensable rating for his sleep apnea from March 1, 2006 to May 12, 2008, and whether he has been entitled to a rating higher than 50 percent since May 13, 2008.


The Board is going ahead and deciding this claim for higher ratings for the sleep apnea, both prior to and since May 13, 2008.  The other claim at issue in this appeal, however, for service connection for depression, requires further development before being decided.  So the Board is remanding this other claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Because of his sleep apnea, the Veteran uses a continuous positive airway pressure (CPAP) machine to assist with his breathing and help him sleep; but he does not have chronic respiratory failure with carbon dioxide retention or cor pulmonale or require tracheostomy.


CONCLUSION OF LAW

The criteria were met for the higher 50 percent rating for the sleep apnea as of March 1, 2006, so as of an earlier effective date, but the criteria never been met at any time since for a rating greater than 50 percent for this disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6847 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA laws and regulations, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim-such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing to inform the Veteran to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2006, prior to initially adjudicating his claim in the May 2007 decision at issue in this appeal, so in the preferred sequence.  That letter informed him of the evidence required to substantiate his claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence, as well as of the "downstream" disability rating and effective date elements of his claim.  In this appeal he is challenging the initial rating assigned for his sleep apnea following the granting of service connection for this disability.  He also believes the higher 50 percent rating he since has received during the pendency of his appeal should be from an earlier effective date.  So his appeal concerns these "downstream" issues.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thereafter, once a NOD has been filed contesting a downstream issue such as the rating assigned for the disability or effective date, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  And the Veteran received this required SOC in January 2008, also a SSOC in May 2010, discussing the reasons and bases for assigning the initial noncompensable rating, also the reasons and bases for since increasing this rating to 50 percent, and citing the applicable statutes and regulations and explaining why an even higher rating was not assigned.  So he has received all required VCAA notice.


And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA evaluation and treatment records - including the reports of his VA compensation examinations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The reports of these examinations, and the other evidence in the file, contain the findings needed to properly adjudicate this claim, including insofar as assessing the severity of his sleep apnea both initially, as of March 1, 2006, and since receiving the higher 50 percent rating as of May 13, 2008.  So another examination is not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Thus, as there is no other indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Whether an Initial Compensable Rating was Warranted for the Sleep Apnea from March 1, 2006 to May 12, 2008, and Whether a Rating Higher than 50 Percent has been Warranted since May 13, 2008

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  


The RO already has assigned what amounts to a "staged" rating since the Veteran initially had a 0 percent rating for this disability but since has received a higher 50 percent rating as of May 13, 2008, the date of a VA compensation examination, the results of which the RO determined entitled him to this higher rating.  So the Board need only determine whether this was an appropriate staging of this rating.  Fenderson, 12 Vet. App. at 125-26.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Sleep Apnea Syndromes (Obstructive, Central, and Mixed) are rating under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847.  Under this DC, a zero percent rating is warranted for an asymptomatic disorder, but with documented sleep disorder breathing.  A higher 30 percent rating requires persistent day-time hypersomnolence.  An even higher 50 percent rating requires use of a breathing assistance device such as a CPAP machine.  And a still higher 100 percent rating requires chronic respiratory failure with carbon dioxide retention or cor pulmonale, or tracheostomy.


The Veteran had a sleep study in March 2007.  In responding to the informational questionnaire regarding his condition, he indicated that he felt sleepy nearly every day.  He explained that on a daily basis, after waking, he felt tired and fatigued, certainly at least once to twice a week.  The polysomnographic results were consistent with mild obstructive sleep apnea.

He had a VA respiratory disease examination on May 13, 2008.  And, as mentioned, the RO determined the results of that evaluation supported increasing the rating for his sleep apnea from the initial 0 percent to 50 percent.  The VA examiner took note of the Veteran's relevant medical history, including the results of that March 2007 sleep study revealing mild obstructive sleep apnea.  The study also had indicated persistent sleep disturbances (awakening 3-5 times a night).  The Veteran's wife attested to the fact that he was tired during the day, that he snored loudly at night, and that there were episodes of choking because of insufficient airflow in his nasal passages.  The VA examiner further observed that a CPAP machine had been prescribed as a device to help the Veteran with his breathing and sleep, although the Veteran indicated that he had not yet received the machine.  There were no respiratory abnormalities noted on examination.

In a September 2011 brief, the Veteran's representative argues that the Veteran has continuously complained of hypersomnolence.  The representative also cites an October 2007 polysomnography report recommending a titration CPAP machine, seemingly intending to refer in actuality to the March 2007 report indicating this.

In any event, the need for this CPAP machine as a breathing assistance device is clearly evident and, indeed, reason to make the 50 percent rating for the Veteran's sleep apnea retroactive to March 1, 2006, not just to May 13, 2008, the date of his VA compensation examination.  Although, at the time of that VA examination, he admittedly had not actually received a CPAP machine, this does not negate or discount his clear requirement or need for this machine - including at this earlier date, especially since it had been earlier prescribed even in March 2007 based on the results of his sleep study (polysomnogram).  That is to say, there was simply delay in taking possession of this machine or being provided it, not in the actual need or requirement of it since service.

But he has never had the chronic respiratory failure with carbon dioxide retention or cor pulmonale, or tracheostomy, required for the higher 100 percent rating.  Supporting medical evidence, so not just his unsubstantiated lay testimony, is required to show he has this additional impairment.  So he is entitled to, at most, the 50 percent rating.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).


Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, it cannot be said the Veteran's disability is not contemplated by the Rating Schedule, particularly since the Board is increasing the rating for his sleep apnea to an earlier effective date on account of his need for a CPAP machine.  It also does not appear that he ever has been hospitalized for evaluation and/or treatment of his disability, let alone on a frequent or recurrent basis.  And while he has reported that he is a security guard, he has not offered any supporting evidence or even any allegations suggesting that this disability has markedly interfered with his employment, meaning above and beyond that contemplated by the schedular rating for this disability.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability, and that this is especially true when the Veteran has what is considered a rating in the higher end of the rating spectrum.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Therefore, as this case does not present such an exception or unusual disability picture as to render impractical the application of the regular schedular standards, an extra-schedular referral is unwarranted.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The initial 0 percent rating is increased to 50 percent as of an earlier effective date, March 1, 2006 (rather than just as of May 13, 2008), subject to the statutes and regulations governing the payment of VA compensation, but a rating higher than 50 percent has never been warranted.

The appeal therefore is partially granted and otherwise denied.


REMAND

The Veteran also claims that he has a chronic psychiatric disorder, depression, as a result of his military service.

The RO denied this claim in the May 2007 decision at issue in this appeal primarily because he had failed to report for a VA mental disorders examination that had been scheduled for January 4, 2007.  The evidence expected from that examination, which might have been material to the outcome of this claim, therefore could not be considered since no examination was performed.

In a statement since dated in January 2008, however, the Veteran denied receiving notification of that scheduled VA examination.  He therefore requested to have his examination rescheduled.  The RO did not respond to his allegation and request.


As a general proposition, "because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that a notice was not mailed."  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  This is especially true where, as here, the RO has confirmed the Veteran still has the same address.  See a Report of General Information (VA Form 21-0820), regarding the contacting of him on May 3, 2010.  Nevertheless, as he is willing to report for an examination, if rescheduled, the Board is REMANDING this claim for the following additional development and consideration:

1.  Reschedule the Veteran's VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that he has clinical depression related to his military service, either directly or secondary to (caused or aggravated by) his already service-connected sleep apnea.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the underlying rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*The Veteran is hereby advised that his failure to report for this rescheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Then readjudicate this remaining claim for depression in light of all additional evidence.  If this claim is not granted to his satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


